Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1
          AMENDMENT NO. 1 (this “Amendment No. 1”) dated as of August 25, 2008
among COCA-COLA BOTTLING CO. CONSOLIDATED (the “Borrower”), the Lenders
executing this Amendment No. 1 on the signature pages hereto and Citibank, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) under the
Credit Agreement referred to below.
          WHEREAS, the Borrower, the Lenders party thereto and the
Administrative Agent are parties to an Amended and Restated Credit Agreement
dated as of March 8, 2007 (as amended and supplemented and in effect immediately
prior to the date hereof, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for revolving credit loans to the Borrower.
          NOW THEREFORE, the parties hereto wish now to amend the Credit
Agreement in certain respects, and, accordingly, the parties hereto hereby agree
as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
     2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof) shall
be deemed to be references to the Credit Agreement as amended hereby.
     2.02. Certain Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended by amending the definition of “Consolidated Operating Income” contained
therein to read in its entirety as follows:
     “Consolidated Operating Income” shall mean, for any period, the net income
of the Borrower and its Consolidated Subsidiaries, before any deduction in
respect of interest or taxes, determined and consolidated in accordance with
GAAP, excluding, however, (i) extraordinary items in accordance with GAAP (which
shall include without limitation, in any event, any income, net of expenses, or
loss realized by the Borrower or any Consolidated Subsidiary from any sale of
assets outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities) and (ii) any charge in
accordance with GAAP resulting from the Borrower’s withdrawal from the Central
States Southeast and Southwest Areas Pension Fund incurred on or before
March 31, 2009 and not exceeding $15,000,000.00.
          Section 3. Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent, as to itself and each of
its subsidiaries, that (a) the representations and warranties set forth in
Article IV of the Credit Agreement (except Section 4.01(n) and Section 4.01(o)
thereof) are true and correct in all material respects on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct in all material respects as of such specific
date) and as if each reference in said Article IV to “this Agreement” included
reference to this Amendment No. 1 and (b) no Default or Event of Default has
occurred and is continuing.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon satisfaction of the
following conditions:
Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 2 -
     4.01. Execution. The Administrative Agent shall have received counterparts
of this Amendment No. 1 executed by the Borrower and the Lenders party to the
Credit Agreement constituting the Majority Lenders.
     4.02 Fee and Expenses. The Borrower shall have paid in full the costs,
expenses and fees as set forth in Section 8.04(a) of the Credit Agreement.
          Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart.
Delivery of a counterpart by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York.
Amendment No. 1

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed by their respective authorized officers as of the day
and year first above written.

                  COCA-COLA BOTTLING CO. CONSOLIDATED    
 
           
 
  By:   /s/ Clifford M. Deal, III    
 
           
 
      Name: Clifford M. Deal, III    
 
      Title: Vice President and Treasurer    
 
                CITIBANK, N.A.,
as Administrative Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed by their respective authorized officers as of the day
and year first above written.

                  COCA-COLA BOTTLING CO. CONSOLIDATED    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CITIBANK, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Kirk P. Lakeman    
 
           
 
      Name: Kirk P. Lakeman    
 
      Title: Vice President    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



                  LENDERS    
 
                CITIBANK, N.A.    
 
           
 
  By:   /s/ Kirk P. Lakeman    
 
           
 
      Name: Kirk P. Lakeman    
 
      Title: Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Denis Waltrich    
 
           
 
      Name: Denis Waltrich  
 
      Title: Vice President  
 
                COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:   /s/ Tamira Treffers-Herrera    
 
           
 
      Name: Tamira Treffers-Herrera    
 
      Title: Execute Director    
 
           
 
  By:   /s/ Brett Delfino    
 
           
 
      Name: Brett Delfino    
 
      Title: Executive Director    
 
                SUNTRUST BANK    
 
           
 
  By:   /s/ Rob Maddox    
 
           
 
      Name: Rob Maddox    
 
      Title: Director    
 
                BRANCH BANKING AND TRUST COMPANY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



                  KBC BANK N.V.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CHANG HWA COMMERCIAL BANK, LTD.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Amendment No. 1

 